{¶ 63} I respectfully dissent from the majority's opinion regarding the business auto policy based upon insufficient facts.
 {¶ 64} I concur with the majority that Section C of the Drive Other Car Coverage — Broadened Coverage for Named Individuals, Endorsement No. CA 99 10, applies. According to said section as cited by the majority, appellee is an "insured" unless Angela Hayes was occupying a vehicle she or appellee owned. Nowhere in the record, including the complaint, does it state who owned the vehicle Angela Hayes was riding in. Because the facts are unclear, I would remand the matter to the trial court to resolve the ambiguity.